Case 3:20-cv-00231-RDM-MCC Document 65 Filed 12/11/20 Page 1 of 2

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEANNE M. HAMILL, individually and
as Administratrix and Administratrix
ad Prosequendum of Estate of
Eugene Hamill, Deceased,

Plaintiff,  -3:20-CV-231
v. : (JUDGE MARIANI)

TWIN CEDARS SENIOR LIVING, LLC,
d/b/a and a/k/a Twin Cedars Senior
Living, et al.,

Defendants.

7 ORDER
: /
AND NOW, THIS [ [ DAY OF DECEMBER, 2020, upon review of Magistrate

Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 64) for clear error or manifest
injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 64) is ADOPTED for the reasons set forth therein.
2. Defendant Little Walker Holdings, LLC’s Motion to Dismiss Plaintiffs Amended
Complaint and Co-Defendants’ Cross-Claims (Doc. 43) is GRANTED.
3. Plaintiffs claims against Defendant Little Walker Holdings, LLC, are DISMISSED
WITH PREJUDICE.
4. Defendants Twin Cedars Senior Living, LLC, and Tamara Singer's cross-claims

against Defendant Little Walker Holdings, LLC are DISMISSED WITH PREJUDICE.
Case 3:20-cv-00231-RDM-MCC Document 65 Filed 12/11/20 Page 2 of 2

5. This action is REMANDED to Magistrate Judge Carlson for further pretrial proceedings

in accordance with this Court's May 14, 2020 Order (Doc. 33).

 

 

Robert D. Mariani
United States District Judge
